Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kistler et al. (US Pre-Grant Publication 2018/0191827), in view of Miller et al. (US Pre-Grant Publication 2014/0375828) and further in view of Gajula (US Pre-Grant Publication 2018/077136).

As to claim 1, Kistler teaches method comprising: 
maintaining, by an on-site photo management server located an event being photographed by a photographer and being attended by a plurality of event attendees, a portion of a predefined organizational structure in which photographic content captured during the event is stored, the portion of the predefined organizational structure relating to the event …  (see paragraphs [0058] and [0083]. Users can take photographs at an event and upload the photographs to a local media content manager device. As noted in paragraph [0083], the user device may be wirelessly connected to the media device. Thus, the media device is an “on-site photo management server.” Paragraph [0082] explains how the media device may copy user-directed operations, including movement of files amongst folders. Thus, the media device must include at least a portion of folders or a predefined organizational structure. Paragraph [0032] describes how Kistler is used by a plurality of user devices. Notably, anyone taking photographs with a camera is a “photographer”);
providing, by the onsite photo management server, a local wireless network by way of which the onsite photo management server is communicatively coupled with a network-enabled camera (see paragraphs [0034] and [0064]. The media device may establish a connection with a user device); 
automatically retrieving, by the onsite photo management server and by way of the local wireless network provided by the onsite photo management server, photographer captured photographic content that is captured during the event by the photographer using the network-enabled camera (see paragraphs [0033] and [0058] and [0066]. Digital photographs, video, and audio may be sent from an image capture device or user device to the media device) and
attendee captured photographic content that is captured during the event by the plurality of event attendees using mobile devices (see paragraphs [0033] and [0058] and [0066]. Digital photographs, video, and audio may be sent from an image capture device or user device to the media device);
automatically storing, by the onsite photo management server, the photographer captured photographic content and the attendee captured photographic content in accordance with the portion of the predefined organizational structure maintained by the  photo management server  (see paragraph [0032] and [0079]-[0080]. The content may be stored in a predefined organizational structure such that each user is associated with their content);
synchronizing, by the on-site photo management server and by way of an external network distinct from the local wireless network, the photographer captured photographic content and the attendee captured photographic content to an off-site photo management server that maintains an entirety of the predefined organizational structure (see paragraph [0061] and [0070]. The media device may upload photographic content to the off-site cloud, which also contains user information), including:
a client layer within which is organized a plurality of clients including the photographer (see paragraphs [0032] and [0036]. Each client may have an account),
Kistler does not explicitly teach: 
the portion of the predefined organizational structure relating to the event and including a gallery layer within which is organized a plurality of galleries;
synchronizing, by the on-site photo management server and by way of an external network distinct from the local wireless network, the photographer captured photographic content and the attendee captured photographic content to an off-site photo management server that maintains an entirety of the predefined organizational structure including:
a client layer within which is organized a plurality of clients including the photographer,
an event layer within which is organized one or more events for each client of the plurality of clients, and,
as one event organized in the event layer, the portion of the predefined organizational structure is maintained by the on-site photo management server and that includes the gallery layer; and
providing, by the … photo management server, the photographer captured photographic content and the attendee captured photographic content for display within a user interface presented to allow an event attendee within the plurality of event attendees to browse photos captured at the event by the photographer and the plurality of event attendees in accordance with the predefined organizational structure. 
Miller teaches: 
maintaining, by an onsite photo management server located an event being photographed by a photographer and being attended by a plurality of event attendees, a portion of a predefined organizational structure in which photographic content captured during the event is stored, the portion of the predefined organizational structure relating to the event and including a gallery layer within which is organized a plurality of galleries (see paragraphs [0027] and [0036]. Images may be organized by event and by user. This is a predefined organizational structure in which photographic content captured during an event is stored. As noted in paragraph [0110], a user can view groups of images captured at an event, and users can organize events in selected ways. These are galleries. As noted in paragraph [0017], the server can be a local server);
…
Maintaining an entirety of a predefined organizational structure including: 
..
as one event organized in the event layer, the portion of the predefined organizational structure is maintained by the on-site photo management server and that includes the gallery layer (see paragraphs [0027] and [0036]. Galleries of user photos may be viewable. As noted in paragraph [0110], a user can view groups of images captured at an event. As noted in paragraph [0021], photographic data may be sent to a remote server and stored at a local server. As noted in paragraph [0110], the entirety of the organizational structured stored remotely may be accessed by the internet); and
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kistler by the teachings of Miller, because both references are directed towards capturing media at events using hardware at the event and allowing users to browse, edit, and manage the media. Miller will provide to users of Kistler a greater variety of options to edit, manage, and share photos captured at an event or multiple events, increasing the usability of Kistler.  
Gajula teaches: 
synchronizing, by the on-site photo management server and by way of an external network distinct from the local wireless network, the photographer captured photographic content and the attendee captured photographic content to an off-site photo management server that maintains an entirety of the predefined organizational structure  (see paragraph [0061] and [0070]. The media device may upload photographic content to the off-site cloud) including:
a client layer within which is organized a plurality of clients including the photographer (see paragraphs [0018]-[0019] and [0024]. Each event may have its own storage location, and each event may have respective folders for camera used to take photographs),
an event layer within which is organized one or more events for each client of the plurality of clients (see paragraph [0018]. Each event has a unique code, with different events possessing different unique codes. As noted in paragraphs [0019], photographs taken at an event associated with a unique code are uploaded to a location associated with the unique code), and,
as one event organized in the event layer, the portion of the predefined organizational structure is maintained by the on-site photo management server and that includes the gallery layer  (see paragraphs [0018]-[0019] and [0024]. Each event may have its own storage location, and each event may have respective folders for camera used to take photographs. Kistler teaches the on-site photo management server as described above); and
providing, by the … photo management server, the photographer captured photographic content and the attendee captured photographic content for display within a user interface presented to allow an event attendee within the plurality of event attendees to browse photos captured at the event by the photographer and the plurality of event attendees in accordance with the predefined organizational structure (see paragraph [0024]. Attendees having the code may browse the pictures taken at the event with the multiple cameras present at the event). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kistler by the teachings of Gajula, because both references are directed towards capturing media at events and allowing users to browse, edit, and manage the media. Gajula will provide to users of Kistler a greater variety of options to edit, manage, and share photos captured at an event, increasing the usability of Kistler.  

As to claim 2, Kistler as modified by Miller and Gajula teaches the method of claim 1, wherein: 
the onsite photo management server is further communicatively coupled, by way of the local wireless network, with the mobile devices used by the plurality of attendees (see Miller paragraph [0031]-[0032] and [0043]. Users may browse photos immediately on their own mobile devices. Also see Gajula paragraphs [0018] and [0020], which shows that users may take photographs using mobile devices. Also see Kistler, paragraphs [0058] and [0083], which describe the media device connecting to phones using a local wireless network provided by the media device);  479005-0002
the onsite photo management server is configured as a web proxy server for providing access, for the mobile devices used by the plurality of event attendees, to the external network (see Miller paragraph [0031]-[0032] and [0043]. Users may browse photos immediately on their own mobile devices. Also see [0037], wherein users may view images captured at a geographically separate location); 
using the web proxy server and by way of the external network, the mobile devices used by the plurality of event attendees provide the attendee-captured photographic content to the offsite photo management server (see Miller [0017], which involve storing photos offsite, and [0037], wherein users may view images captured at a geographically separate location); and 
the automatic retrieving of the attendee captured photographic content includes automatically retrieving the attendee captured photographic content from the offsite photo management server in real time as the mobile devices used by the plurality of event attendees provide the attendee-captured photographic content (see Miller [0037], wherein users may view images captured at a geographically separate location that are transmitted locally. Also see Gajula paragraphs [0023]-[0024] for reviewing attendee captured photographic content).

As to claim 3, Kistler as modified by Miller and Gajula teaches the method of claim 1, wherein: 
the onsite photo management server is further communicatively coupled, by way of the local wireless network, with the mobile devices used by the plurality of event attendees (see Gajula paragraphs [0018] and [0020]. Also see Kistler, paragraphs [0058] and [0083]); and 
the method further comprises providing, by the onsite photo management server, the photographer captured photographic content and the attendee captured photographic content to the mobile devices used by the plurality of event attendees to allow the event attendee to browse the photos captured at the event by the photographer and the plurality of event attendees in accordance with the predefined organizational structure (see Gajula paragraphs [0023]-[0024]).  

As to claim 4, Kistler as modified by Miller and Gajula teaches the method of claim 3, wherein:
the mobile devices used by the plurality of event attendees are not connected, during the event, to any network other than the local wireless network (see Kistler [0058] and [0083]. A media capture device, such as a camera, may be in direct wireless connection to a server to transmit media); 
the onsite photo management server is not connected, during the event, to the offsite photo management server (see Kistler paragraphs [0083]-[0084]. The media server may be taken to an event that is not connected to any cloud storage by way of an external network); 
489005-0002489005-0002the providing of the photographer captured photographic content and the attendee captured photographic content to the mobile devices used by the plurality of event attendees is performed by way of the local wireless network (see Kistler paragraph [0058], which shows that a camera is capable of capturing digital media. As noted in [0058] and [0083], the server may receive the media wirelessly through a local network via a direct connection); and 
the synchronizing is performed subsequent to the event when the onsite photo management server is connected to the offsite photo management server by way of the external network (see Kistler Figure 7 and steps 706-710. Also see paragraphs [0084]-[0086]. The server may queue a synchronization operation to an offsite server when a connection to the Internet is restored).  

As to claim 5, Kistler as modified by Miller and Gajula teaches the method of claim 1, wherein: 
the synchronizing includes: 
providing the photographer captured photographic content and that attendee captured photographic content to the offsite photo management server by way of the external network (see Miller paragraphs [0017] and [0037]), and 
automatically retrieving additional photographic content from the offsite photo management server by way of the external network (see Miller paragraphs [0017] and [0037]. The system may receive images captured at geographically remote booths); and 
the synchronizing is performed in real time during the event as the photographer captured photographic content is automatically retrieved from the network-enabled camera and as the additional photographic content is provided to the offsite photo management server (see Miller paragraphs [0017] and [0037]).  

As to claim 6, Kistler as modified by Miller and Gajula teaches the method of claim 1, wherein: 
the onsite photo management server is further communicatively coupled with an event administration controller configured to provide a user interface to facilitate an administrator at the event in managing the onsite photo management server (see Miller paragraphs [0022] and [0029]. Options are provided for an administrator to control the functioning of the server); and 
the onsite photo management server performs, in accordance with the managing of the onsite photo management server by the administrator using the user interface provided by the event administration controller, at least one of: 
the providing of the local wireless network (see Kistler paragraphs [0058] and [0083]), 
the automatic retrieving of the photographer captured photographic content and the attendee captured photographic content (see Miller paragraphs [0022]-[0023]), 
499005-0002the automatic storing of the photographer captured photographic content and that attendee captured photographic content (see Miller paragraphs [0022] and [0029]. At least the automatic storing of the content may be configured), or
the synchronizing of the photographer captured photographic content and the attendee captured photographic content to the offsite management server (see Kistler paragraph [0061] and [0070]), or
the providing of the photographer captured photographic content in the attendee captured photographic content for display within the user interface.  

As to claim 11, Kistler as modified by Miller and Gajula teaches the onsite photo management server of claim 9, further comprising an industrial housing within which the onsite photo management server is implemented (see Miller paragraphs [0091]-[0092]. A housing for an onsite server is provided with a headless computer. The housing is not configured to house a built-in monitor or keyboard), the industrial housing configured to house the onsite photo management server and to not house a built-in keyboard (see Kistler paragraph [0038]-[0042]. A housing is provided for an onsite photo management server without a built-in keyboard).

As to claims 9 and 12, see the rejection of claim 1.
As to claim 13, see the rejection of claim 2.
As to claim 14, see the rejection of claim 3.
As to claim 15, see the rejection of claim 4.
As to claim 16, see the rejection of claim 5.
As to claim 17, see the rejection of claim 6.
	As to claim 20, see the rejection of claim 11.

Claims 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kistler et al. (US Pre-Grant Publication 2018/0191827), in view of Miller et al. (US Pre-Grant Publication 2014/0375828), in view of Gajula (US Pre-Grant Publication 2018/077136), and further in view of Slater et al. (US Pre-Grant Publication 2002/0087546).

As to claim 7, Kistler et al. as modified by Miller and Gajula teaches the method of claim 1, wherein: 
the plurality of galleries for the event includes one or more galleries each associated with particular characteristics that are predefined prior to commencement of the event in anticipation that the particular characteristics will characterize at least a subset of photographic instances included in a plurality of photographic instances making up the photographer captured photographic content (see Miller paragraph [0029]. An administrator may set pre-defined parameters that govern how captured images are stored. These parameters include instructions as to how the images are to be organized); and 
the predefined organizational structure further includes a favorites layer within which is organized a plurality of …. collections each associated with a different respective event attendee in the plurality of event attendees and linked to one or more photographic instances … during the event from the plurality of photographic instances making up the photographer captured photographic content (see Miller paragraph [0027]. Photographic content may be organized by user).
Kistler et al. as modified by Millerand Gajula does not clearly teach:
a plurality of favorites collections each associated with a different respective event attendee in the plurality of event attendees and linked to one or more photographic instances designated by the respective event attendee during the event from the plurality of photographic instances making up the photographer captured photographic content. 
Slater et al. teaches: 
a plurality of favorites collections each associated with a different respective event attendee in the plurality of event attendees and linked to one or more photographic instances designated by the respective event attendee during the event from the plurality of photographic instances making up the photographer captured photographic content (see paragraph [0074]. Users may be able to browse photographs for an event and identify favorites. As already noted in Miller, users may browse photographs categorized by user). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kistler, Gajula, and Miller by the teachings of Slater, because both Slater and Kistler are directed towards user interfaces allowing users to browse photos. Slater will simply provide users of Kistler additional methods of categorizing photos, which will allow users of Kistler to better categorize and browse their photos.  

As to claims 10 and 18, see the rejection of claim 7.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kistler et al. (US Pre-Grant Publication 2018/0191827), in view of Miller et al. (US Pre-Grant Publication 2014/0375828), in view of Gajula (US Pre-Grant Publication 2018/077136) and further in view of Dubois (US Pre-Grant Publication 2015/0346977)

As to claim 8, Kistler et al. as modified by Miller and Gajula teaches the method of claim 1, further comprising providing, by the onsite photo management server in response to user input to the onsite photo management server from the event attendee, a subset of photographic instances included in a plurality of photographic instances making up the photographer captured photographic content and the attendee captured photographic content to a photo book publisher for publishing a photo … including the subset of the photographic instances (see Miller paragraphs [0044] and [0109]. A user may browse photos for printing), 
the subset of the photographic instances selected during the event by the event attendee using a photo kiosk device that presents the user interface (see Miller paragraphs [0044] and [0109]. A user may browse photos for printing).
Kistler et al. as modified by Millerand Gajula does not clearly show printing a photo book.
Dubois shows printing a photo book (see paragraph [0027]. A user may use a kiosk to print a number of photographic items, including photo books).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kistler, Gajula, and Miller by the teachings of Dubois, because both Dubois and Miller are directed towards allowing a user to print and purchase goods from a kiosk. As noted, Miller already provides on-site merchandising through the use of printers. Dubois will simply provide the combination of Kistler, Gajula, and Miller with additional merchandise that an event organizer may offer to a user to be able to print-on site, which may be more responsive to consumer desires and increase sales. 

As to claim 19, see the rejection of claim 8.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments filed 19 August 2021 have been fully considered but they are not persuasive. 

Applicant argues that "combination of Gajula and Miller similarly fails to teach or suggest that an "entirety of the predefined organizational structure" that is maintained by "an offsite photo management server" includes not only "the portion of the predefined organizational structure that is maintained by the onsite photo management server and that includes the gallery layer" but also "a client layer within which is organized a plurality of clients including the photographer," and "an event layer within which is organized one or more events for each client of the plurality of clients."
In response to this argument, Examiner notes that Gajula does teach the claimed limitations, to the extent claimed, for the reasons given in the rejection above. Notably, paragraphs [0018]-[0019] and [0024] of Gajula shows that each event may have its own storage location and each event may have respective folders for each camera used to take photographs. Thus, an event layer exists in which is organized event photos for each client of the plurality of clients. The combination of references teaches the remainder of the structure for the reasons provided in the rejection above. 

Applicant continues, arguing that "the photo booths of Miller are not disclosed to "maintain[] a portion of a predefined organizational structure in which photographic content captured during the event is stored" and then to "synchroniz[e], . . . by way of an external network distinct from the local wireless network, [the photographic content] to an offsite photo management server that maintains an entirety of the predefined organizational structure," particularly when that structure includes "a client layer . . , an event layer . .., and, as one event organized in the event later, the portion of the predefined organizational structure that is maintained by the onsite photo management server."
In response to this arguments, Examiner notes that Miller does show maintaining a portion of data, including a predefined organizational structure in which photographic content captured during the event is stored on a local server (see paragraphs [0027] and [0036]. Images may be organized by event and by user. As noted in paragraph [0110], a user can view groups of images captured at an event. As noted in paragraph [0017], the server can be a local server). Miller also shows synchronizing the photographic content with an external management server that maintains an entirety of a predefined organizational structure (see paragraphs [0027] and [0036]. Galleries of user photos may be viewable. As noted in paragraph [0110], a user can view groups of images captured at an event. As noted in paragraph [0021], photographic data may be sent to a remote server and stored at a local server). Thus, Miller, in combination with Kistler and Gajula does teach the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152